Case 1:05-cr-20048-TLL-PTM ECF No. 184 filed 07/10/20                 PageID.2404       Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 05-20048

v.                                                           Honorable Thomas L. Ludington

LEE HENRY BERRY,

                  Defendant.
_______________________________________/

 ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE AS
                             MOOT

       On November 30, 2005, Defendant was indicted by a grand jury of four counts of

possession with intent to distribute cocaine, cocaine base, or Diazepam and one count of felon in

possession of firearm and one count of possessing a stolen firearm. ECF No. 3. Defendant was

found guilty of three counts of possession with intent to distribute cocaine or cocaine base and one

count of felon in possession of a firearm. ECF No. 85. Defendant was sentenced to 360 months for

each count to run concurrent with each other, but consecutive to Defendant’s state court sentence.

Id. The Government indicated that Defendant was granted clemency and his sentenced was

reduced to 180 months. ECF No. 183.

       Defendant filed a pro se motion for compassionate release due to the spread of COVID-19.

ECF No. 182. Due to mailing delays caused by COVID-19, the motion was docketed on June 26,

2020, but in accordance with 20-AO-26, the date the motion was signed, April 29, 2020, was used

for the filing date. United States informed the Court that on June 5, 2020 the Bureau of Prisons

approved Defendant for home confinement. ECF No. 183. Defendant transitioned to home

confinement on June 5, 2020. Id. at PageID.183-1.
Case 1:05-cr-20048-TLL-PTM ECF No. 184 filed 07/10/20                                      PageID.2405   Page 2 of 2



       Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 182, is DENIED as moot.


Dated: July 10, 2020                                                          s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge

                                                 PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Lee
                       Henry Berry #05032‐039, ELKTON FEDERAL CORRECTIONAL
                       INSTITUTION, Inmate Mail/Parcels, P.O. BOX 10, LISBON, OH 44432 by
                       first class U.S. mail on July 10, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                           -2-
